Citation Nr: 1313059	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  11-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss of the right ear.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for a right upper extremity disability, to include residuals of a right hand/wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1980 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in November 2012, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issues on appeal.

The Veteran testified before the Board at a January 2012 hearing conducted at the RO.  A transcript of the hearing is of record.  The Board has previously determined in the November 2012 remand that the January 2012 hearing was compliant with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2012).

Clarification of Issue on Appeal

Service connection for a right hand condition was previously denied by an unappealed RO decision dated January 1988.  Subsequent to this rating decision, additional pertinent service records were associated with the claims folder.  As these records were not part of the claims file at the time of the January 1988 denial, and are relevant to the instant claim, the Veteran's claim of service connection for a right upper extremity disability, to include residuals of a right hand/wrist fracture, will be reconsidered notwithstanding the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss of the right ear, a left ankle disability and a right upper extremity disability.  For the reasons discussed below, additional development is required prior to appellate review.

VA Treatment Records

The record includes a single VA treatment record dated July 2003 and a single VA treatment record dated in March 2005 from the VA Ft. Myers outpatient clinic.  It is unclear whether the nature of the 2003 treatment was to establish VA health care, or represents a continuation of previous VA treatment; however, there are references in more recent VA outpatient treatment records to VA treatment in 2004 and 2005.  Further, while the paper claims file does not include additional VA treatment records until July 2009, the virtual claims file includes recently added VA treatment records dating to as early as September 2007.  There remains, however, an approximate four-year gap in which it appears that the majority of VA treatment records have not been associated with the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, a remand is necessary to allow any outstanding VA treatment records to be obtained and associated with the claims file.

VA Examinations

The Veteran was provided two VA examinations in February 2011 to obtain etiological opinions related to the disabilities on appeal.  With respect to the VA audiological examination, following an audiological evaluation and review of the claims file, the VA examiner opined that the Veteran's current right ear hearing loss is not etiologically related to his active service.  This opinion was based solely on the Veteran's normal hearing at service entrance and discharge without significant threshold shifts.  However, the Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service...."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Therefore, a new VA opinion should be obtained to address whether the Veteran's current right ear hearing loss may be etiologically related to his period of active service on a basis other than a demonstration of manifestations in service.  

With respect to the VA joints examination, the VA examiner provided a negative etiological opinion with respect to the claimed left ankle disability.  The Board notes these opinions were obtained prior to the receipt of a substantial amount of private treatment records, which in part address the disability on appeal, that were obtained as part of the record related to the Veteran's claim for Social Security Administration (SSA) disability benefits.  Given the expanded record, a new VA opinion should be obtained.

Further, with respect to the claimed right upper extremity disability, the VA examiner was unable to offer an etiological opinion based on "inadequate data" to support a conclusion that the Veteran suffers from a right wrist and hand disability due to a slip and fall in service.  Initially, the Board notes the examiner did not indicate what data, if any, would allow for an opinion to be rendered.  In addition, it is unclear, given the wording of the opinion, whether the examiner was also unable to diagnose a current right hand/wrist disability, or simply made no attempt to do so.  The Board notes it does not appear any diagnostic testing was completed with respect to the right hand/wrist.
Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA joints examination to determine whether he currently suffers a right hand/wrist disability and, if so, whether this disability as well as his left ankle disability, are etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records and reports from for VA treatment rendered prior to September 2007.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following the above, forward the claims file to the VA examiner who conducted the February 2011 VA audiological examination, if possible, for an addendum opinion.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner prior to rendering an opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available for review.  If the examiner determines that an additional audiological examination is necessary, one is to be accomplished.  

Following a review of the expanded record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current right ear hearing loss is etiologically (incurred in, caused or aggravated by) his period of active service.  In providing this opinion, the examiner is instructed to concede in-service noise exposure.  Further, normal audiological findings at service separation may not serve as the sole basis for the opinion offered.

A complete rationale must be offered based on the examiner's experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA joints examination to address the nature and etiology of any current left ankle and right hand/wrist disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner prior to rendering an opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available for review.  All clinically indicated testing must be accomplished.  After reviewing the expanded record, the examiner is requested to address the following:

a. Identify a current diagnosis of any left ankle and/or right wrist/hand disability.  

b. For each disability diagnosed above, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically (incurred in, caused or aggravated by) related to active service.  If a form of arthritis is diagnosed, the examiner must address competent lay assertions of continuity of symptomatology as appropriate.

A complete rationale must be offered based on the examiner's experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



